Citation Nr: 0841359	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  95-39 696	)	DATE
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1. Propriety of the ratings for chronic lymphocytic 
thyroiditis with weight gain and metabolic abnormality, 
follicular adenoma, papillary and follicular carcinomas, and 
their residuals, to include the matter of entitlement to a 
reinstatement of a 100 percent rating for papillary and 
follicular carcinomas, status post partial thyroidectomy from 
October 1, 1993.

2. Entitlement to separate compensable ratings for chronic 
lymphocytic thyroiditis with weight gain and metabolic 
abnormality, follicular adenoma, papillary carcinoma and its 
residuals, and follicular carcinoma and its residuals. 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1968 to March 1974, from January 1978 to October 
1988, and from November 1990 to June 1991.  The case is 
before the Board of Veterans' Appeals (Board) on remand from 
the United States Court of Appeals for Veterans Claims 
(Court).  The case was originally before the Board on appeal 
from a November 1993 rating decision of the Chicago, Illinois 
Department of Veterans Affairs (VA) Regional Office (RO).  

Initially, the Board finds it instructive to explain the long 
and complex procedural history of this case.  A December 1992 
rating decision, in pertinent part, denied service connection 
for excessive weight gain and metabolic abnormality as not 
being disabilities for VA compensation purposes.  A May 1993 
rating decision denied service connection for follicular 
carcinoma, lymphocytic thyroiditis, and papillary carcinoma.  
The veteran perfected an appeal of the December 1992 rating 
decision and initiated an appeal of the May 1993 rating 
decision.

An October 1993 hearing officer's decision granted service 
connection for "chronic lymphocytic thyroiditis with 
carcinoma of the thyroid postoperative residuals as Persian 
Gulf War presumed."  A November 1993 rating decision noted 
the hearing officer's determination and established service 
connection for chronic lymphocytic thyroiditis with weight 
gain and metabolic abnormality, status post partial 
thyroidectomy.  It was noted that a 100 percent statutory 
rate was assigned from the date of the veteran's claim of 
December 10, 1992, until November 1, 1993, a date one year 
following his surgery, with a 10 percent rate from November 
1, 1993, because there were no residuals but the veteran was 
taking medication for this "condition."  In January 1994, 
the veteran submitted a notice of disagreement with this 
decision.  
In March 1994, the veteran requested his claims file be 
transferred to the RO in Portland, Oregon.  An October 1994 
Portland RO hearing officer's decision found, in pertinent 
part, that the veteran had submitted his initial claim for 
service connection within one year of his discharge from 
active service and that the November 1993 rating decision was 
clearly and unmistakably erroneous in not establishing the 
100 percent rating from June 5, 1991.  It was also noted that 
the effective date of the cessation of the 100 percent rating 
should be from October 1, 1993, but that as there was no 
reduction of an evaluation previously in effect due process 
notification or proposal action to reduce was not required.  
These determinations were addressed by a December 1994 rating 
decision.  

In October 1995, the RO issued a statement of the case (SOC) 
as to the issue of whether there was clear and unmistakable 
error (CUE) on the reduction date for the service-connected 
"thyroid condition."  A VA Form 9 was received in November 
1995, in essence, perfecting the appeal as to this matter.  

A September 1998 hearing officer's decision found there was 
no CUE in the November 1993 rating decision in combining 
chronic lymphocytic thyroiditis with weight gain and 
metabolic abnormality and carcinoma of thyroid, status post 
partial thyroidectomy, as one service-connected disability 
under Diagnostic Codes 7903-7914.  It was also noted that the 
rating codesheet was being amended to reflect that service 
connection had also been established for carcinoma of 
thyroid, status post partial thyroidectomy, but that even if 
evaluated separately a non-compensable evaluation would be 
assigned in the absence of recently active malignancy or 
residual impairment attributable to the partial 
thyroidectomy.  A September 1998 supplemental statement of 
the case (SSOC) addressed the CUE issues as to propriety of 
the reduction to 10 percent and in combining the disorders as 
one service-connected disability.  A VA Form 9 was received 
in October 1998.

In a July 1999 decision the Board re-classified the issue on 
appeal and denied the veteran reinstatement of a 100 percent 
rating for service-connected residuals of chronic lymphocytic 
thyroiditis with weight gain and metabolic abnormality, 
status post thyroid cancer and partial thyroidectomy, for the 
period subsequent to October 1, 1993.  In November 2001, this 
decision was vacated by the Court and remanded for additional 
development in accordance with the Veterans Claims Assistance 
Act of 2000 (VCAA).  

In June 2002, the case was remanded to afford the veteran 
opportunity to present evidence at a personal hearing.  In 
December 2002, he testified at a personal hearing before a 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.

In June 2003, the case was remanded to the RO, in essence, 
for the veteran to be provided notice required by the VCAA.  
The issues of entitlement to service connection for thyroid 
cancer and for follicular cancer were also listed as matters 
on appeal without additional clarification.  In January 2004, 
the Board remanded the case for notification of a grant of an 
extension of time to submit evidence in support of the claim 
and for re-adjudication based upon the receipt of evidence 
subsequent to the last SSOC.  

In a June 2004 rating decision the RO awarded service 
connection for follicular cancer and, in essence, included 
that disorder in the list of disorders associated with the 
veteran's September 1992 partial thyroidectomy.  In a June 
2004 SSOC the RO re-adjudicated the veteran's claims and re-
classified the issues on appeal as entitlement to 
reinstatement of a 100 percent rating for service-connected 
residuals of chronic lymphocytic thyroiditis with weight gain 
and metabolic abnormality, status post thyroid cancer, 
follicular cancer, and partial thyroidectomy, for the period 
subsequent to October 1, 1993, and entitlement to a separate 
evaluation for thyroid cancer.  

In an April 2005 decision, the Board granted separate ratings 
for service-connected chronic lymphocytic thyroiditis, 
residuals of papillary carcinoma, and follicular adenoma and 
denied reinstatement of a 100 percent rating for service-
connected residuals of papillary carcinoma, status post 
partial thyroidectomy, from October 1, 1993.  The veteran 
appealed that decision to the Court.

In April 2005, the RO issued a rating decision that granted 
separate ratings for chronic lymphocytic thyroiditis and 
residuals of follicular adenoma, both rated noncompensable 
from June 5, 1991.  It also granted a separate rating for 
residuals of papillary carcinoma, rated 10 percent from 
November 1, 1993.  The veteran perfected an appeal of this 
rating decision. 

In a May 2007 Memorandum Decision and June 2007 Order, the 
Court vacated the April 2005 Board decision and remanded the 
matters on appeal for readjudication consistent with the 
Court's decision.  Because the Veterans Law Judge who 
conducted the December 2002 hearing and issued the April 2005 
decision had retired, the case was reassigned to the 
undersigned.  In conjunction with such action the veteran was 
offered the opportunity for another hearing before a Veterans 
Law Judge who would decide the case; he declined the offer.  
In April 2008, the Board referred the case to the Veterans 
Health Administration (VHA) for an advisory medical opinion.  
In July 2008, the veteran submitted additional argument and 
evidence with a waiver of RO initial consideration of such 
evidence.

The Board notes that the veteran has alleged that the RO 
never issued an original rating decision on the issue of 
service connection for papillary carcinoma.  The Board 
acknowledges that papillary carcinoma was never separately 
granted service connection; however, rating decisions since 
November 1993 have implicitly considered papillary carcinoma 
as part of service-connected thyroid cancer.  The November 
1993 rating decision granted service connection for chronic 
lymphocytic thyroiditis with weight gain and metabolic 
abnormality, status post partial thyroidectomy, rather than 
including papillary or follicular cancer as part of the 
rating decision.  Nonetheless, the November 1993 rating 
decision was based on the October 1993 hearing officer's 
decision which specifically found that the disability for 
which service connection was being granted was chronic 
lymphocytic thyroiditis with carcinoma of the thyroid.  
Subsequent hearing officer decisions and rating decisions 
considered evidence noting the veteran had papillary 
carcinoma in conjunction with their decisions and discussed 
his thyroid carcinoma.  While service connection for 
papillary carcinoma has never been specifically granted, the 
Board finds that it has de facto become a part of the 
service-connected thyroid disability entity and that it was 
harmless error that the RO never separately adjudicated the 
issue.  A separate adjudication of this issue would not alter 
the outcome of this decision as papillary carcinoma is 
considered part and parcel of the veteran's service-connected 
disability and will be evaluated as such. 
The Board finds the issues for appellate review are most 
appropriately described as provided on the title page of this 
decision.  The decision herein will also address the 
veteran's appeal of the April 2005 rating decision.  Although 
these issues represent a combination of issues addressed in 
prior adjudicative actions, the Board finds the veteran is 
not prejudiced by this decision and that, in fact, this 
action frames the issues in accordance with the veteran's 
arguments.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1. A November 1992 chest x-ray revealed findings that were 
interpreted as possibly showing metastatic foci of thyroid 
cancer.

2. On January 28, 1993 the veteran underwent a 
mediastinoscopy to determine whether thyroid cancer had 
metastasized; findings showed it had not.

3. Papillary and follicular carcinomas and their residuals, 
chronic lymphocytic thyroiditis with weight gain and 
metabolic abnormality, and follicular adenoma are different 
disabilities.

4. Prior to January 28, 1994, chronic lymphocytic thyroiditis 
with weight gain and metabolic abnormality had the same 
manifestations as follicular adenoma; papillary carcinoma had 
the same manifestations as follicular carcinoma; and chronic 
lymphocytic thyroiditis and follicular adenoma had different 
manifestations than papillary and follicular carcinomas.

5. From January 28, 1994, the different diagnoses of chronic 
lymphocytic thyroiditis, follicular adenoma, and residuals of 
papillary and follicular carcinomas have shared the same 
manifestations.

6. Prior to January 28, 1994, chronic lymphocytic thyroiditis 
and follicular adenoma required continuous medication for 
control.
7. From January 28, 1994, residuals of papillary and 
follicular carcinomas, chronic lymphocytic thyroiditis, and 
follicular adenoma have been manifested by continuous 
medication required for control; fatigability, sluggish 
mentality and other indications of myxedema, decreased levels 
of circulating thyroid hormones, and constipation have not 
been shown.


CONCLUSIONS OF LAW

1. Reinstatement of a 100 percent rating for papillary and 
follicular carcinomas, status post partial thyroidectomy, is 
warranted for the period from October 1, 1993 to January 28, 
1994; reinstatement of a 100 percent rating from January 28, 
1994 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.1, 4.2, 4.119, Diagnostic Code (Code) 
7914 (effective prior to June 6, 1996).

2. Chronic lymphocytic thyroiditis with weight gain and 
metabolic abnormality and follicular adenoma warrant a rating 
separate from that assigned for papillary and follicular 
carcinomas prior to January 28, 1994.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.14, 4.20, 4.119, 
Codes 7903, 7914, 7915 (effective prior to June 6, 1996).

3. Chronic lymphocytic thyroiditis with weight gain and 
metabolic abnormality and follicular adenoma do not warrant a 
rating separate from that assigned to residuals of papillary 
and follicular carcinomas from January 28, 1994.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.14, 4.20, 
4.119, Codes 7903, 7914, 7915 (effective prior to and from 
June 6, 1996).

4. A 10 percent (but no higher) rating is warranted for 
chronic lymphocytic thyroiditis with weight gain and 
metabolic abnormality and follicular adenoma prior to January 
28, 1994.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.1, 4.20, 4.119, Codes 7903, 7915 (effective prior to June 
6, 1996).

5. A rating in excess of 10 percent is not warranted for 
residuals of papillary and follicular carcinomas, chronic 
lymphocytic thyroiditis with weight gain and metabolic 
abnormality, and follicular adenoma from January 28, 1994.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.20, 
4.119, Codes 7903, 7914, 7915 (effective prior to and from 
June 6, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As the rating decisions on appeal address the ratings that 
have been assigned in conjunction with the original grants of 
service connection, thus assigning disability ratings and 
effective dates for the awards, statutory notice had served 
its purpose, and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  July 
2003 and June 2004 SSOCs and an April 2007 SOC provided 
notice on the "downstream" issue of entitlement to an 
increased rating and readjudicated the matters after the 
appellant responded and further development was completed.  
38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 
537, 542 (2006).  The veteran has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  Notably, documents 
submitted containing lengthy arguments and testimony provided 
by the veteran throughout the duration of these appeals has 
demonstrated that he has actual knowledge of what is required 
to substantiate his claims.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

The matter of proper notice under 38 C.F.R. § 3.105(e) for 
reinstatement of a 100 percent rating will be addressed in 
the analysis below.

The veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in October 1991, January 
1995, May 1997, and October 1999.  In order to resolve the 
remaining medical issues, the Board referred the case to a 
VHA specialist in April 2008 to obtain a medical opinion.  
The veteran has not identified any pertinent evidence that 
remains outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claims.

B.	Factual Background

Service treatment records show that in December 1981 the 
veteran was evaluated for a weight control program.  The 
examiner noted he was overweight at 1923/4 pounds (lbs).  At 
the time of a July 1988 separation examination the veteran 
weighed 185 lbs.  Examination of the endocrine system 
revealed no clinical abnormalities.  On redeployment 
examination apparently in April 1991 he weighed 199 lbs.  An 
examination in August 1991 revealed a normal clinical 
evaluation of the endocrine system.  The veteran's weight at 
that time was 205 lbs.  Service records show the veteran 
served in Southwest Asia from December 10, 1990 to May 14, 
1991.

On October 1991 VA examination, the veteran complained of 
excessive weight gain and metabolic abnormality.  The 
examiner noted there was no evidence of lymphadenopathy, 
lymphatic obstruction, or thyromegaly.  The veteran's weight 
was 204 lbs.
August 1992 private medical records note the veteran had a 
solid thyroid nodule.  Hospital records show that on 
September 21, 1992, he underwent right thyroid lobectomy for 
an asymptomatic cold thyroid nodule.  An admission history 
and physical examination report states the veteran had no 
symptoms of hypothyroidism or hyperthyroidism.  Laboratory 
testing revealed thyroid profile findings within normal 
expected ranges.  A September 1992 frozen section pathology 
report notes follicular adenoma with no evidence of 
malignancy.  Upon surgical pathology review, it was noted 
that there were tiny isolated areas suggestive of papillary 
carcinoma and that the case would be referred to the Armed 
Forces Institute of Pathology (AFIP) for consultation.  An 
October 1992 AFIP report included diagnoses of follicular 
carcinoma, advanced lymphocytic thyroiditis, and an 
incidental finding of papillary carcinoma upon microscopic 
focus.  

In October 1992 correspondence, Dr. S.G.A. indicated that 
upon review of the AFIP report it was felt that there was 
capsular invasion and an incidental finding of microscopic 
papillary carcinoma.  It was noted that these occurred in 
four percent of normal cases and were not clinically 
dangerous.  Physical examination was normal; the veteran's 
neck was without adenopathy.  The physician stated that if 
the diagnosis of capsular invasion was correct the veteran 
should have a second surgery, a subtotal thyroidectomy, so 
that he could receive radioactive iodine therapy.  He noted 
that follicular cancer did not spread via intrathyroidal 
lymphatics so there was still time to make a decision 
regarding the course of treatment.  He was interested in 
having the surgical slides reviewed by his facility's 
pathologist to help determine whether there had been capsular 
invasion.  The veteran was given a prescription of Synthroid 
until he received final results identifying the exact nature 
of the thyroid nodule excised in September 1992.

In a November 1992 letter, Dr. S.G.A. noted that the veteran 
had been given Synthroid without symptoms of hyperthyroidism 
or hypothyroidism.  An examination of the neck revealed 
diminished scar edema, without nodules or palpable thyroid 
gland.  There was no adenopathy.  A review of a pathology 
consultation was noted to indicate that the papillary 
carcinoma was an incidental finding and did not need therapy 
and that the follicular lesion was a benign adenoma.  The 
physician stated that the treatment options discussed with 
the veteran included acceptance of the AFIP diagnoses that 
would warrant repeat subtotal thyroidectomy or radio-iodine 
ablation therapy of the remaining lobe; both options would be 
followed by a total body scan and radioactive iodine therapy.  
He could also accept the diagnosis of benign adenoma and 
continue to be followed while on Synthroid.  

November 1992 internal medicine and radiology reports and 
chest x-ray results note diagnoses of bilateral hilar 
adenopathy, superior mediastinal adenopathy, and periacinal 
adenopathy.  It was noted that these findings in a patient 
with a clinical history of follicular thyroid carcinoma most 
likely represented metastatic foci.

In January 1993, the veteran underwent mediastinoscopy to 
determine whether hilar and mediastinal adenopathy were 
evidence of metastatic disease from papillary carcinoma.  The 
post-operative diagnosis was noncaseating granuloma (probable 
sarcoid).  A February 3, 1993 outpatient treatment report 
notes that the January 1993 mediastinoscopy resulted in an 
assessment of stage I sarcoidosis with no evidence of organ 
dysfunction.  A February 15, 1993 report notes that on a 
follow-up visit for papillary thyroid carcinoma the veteran 
reported an increased size of thyroid and occasional fatigue 
for the previous two months.  The assessment was follicular 
adenoma/papillary.  It was noted that the veteran was 
euthyroid, that he was doing well, and that Synthroid would 
be continued.  Lab test results show T4 levels of 8.8 and T3 
uptake of 28 percent.

In an August 1993 letter, Dr. M.S. noted that based on the 
physical findings at the time of the thyroid lobectomy, the 
size of the nodule, and laboratory values which "could be" 
related to thyroid problems, it was felt that the veteran had 
thyroid carcinoma and thyroiditis for a minimum of several 
months prior to the date when the first diagnosis was made.  
There was no doubt in his mind that both the follicular and 
papillary carcinoma and thyroiditis existed 40 days prior to 
the diagnosis.

At a September 1993 DRO hearing, the veteran testified that 
he first incurred a thyroid disorder in June 1992, over one 
year after service separation.  He also asserted that his 
weight gain, hyperlipidemia, and lower metabolic rate (which 
he contended caused low body temperature) were early 
manifestations of a thyroid condition.

The veteran submitted excerpts from medical literature 
including Laboratory Findings in Endocrine Disorders 
indicating that hypothyroidism is manifested by increased 
levels of cholesterol, and hyperthyroidism is manifested by 
decreased levels of cholesterol.  An entry titled Goiter: 
Types and Causes and a chapter titled Controlling Abnormal 
Thyroid Secretion notes hypothyroidism depresses the 
metabolic rate, causing signs and symptoms, including 
cardiovascular and cutaneous effects and slightly lower body 
temperature.  An article entitled Thyroid Nodules and Goiter 
states that papillary carcinoma and mixed papillary-
follicular carcinoma of the thyroid are the most common forms 
of thyroid cancer and account for two thirds of all thyroid 
malignancies.  In general, these tumors were said to be 
indolent in their growth and to spread to regional lymph 
nodes or undergo local invasion.  This article also states 
that small papillary and follicular tumors without capsular 
invasion or metastatic disease may be successfully treated 
with lobectomy and thyroid hormone suppression therapy.  

The veteran also submitted articles entitled Primary 
Hyperparathyroidism, Hyperlipoproteinemia (Hyperlipidemia), 
and Hypothyroidism.  He asserted these articles demonstrated 
that, in laboratory evaluation, a low level of circulating 
thyroid-stimulating hormone (TSH) was found in secondary 
hypothyroidism, whereas in primary hypothyroidism levels of 
TSH are very high, and that serum cholesterol levels were 
generally low in secondary hypothyroidism and high in primary 
hypothyroidism.  An entry titled Hashimoto's Thyroiditis 
included the proposition that this disorder was believed to 
be the most common cause of primary hypothyroidism, and that 
there may be an increased incidence of thyroid neoplasia, 
particularly papillary carcinoma, possibly because of 
increased TSH stimulation.  A text entitled Thyroid Cancer, 
from the National Cancer Institute, states that most experts 
think patients who have had thyroid cancer surgery should be 
"placed on thyroid hormone for the rest of their lives."  
The purpose is to suppress further growth of the gland in 
patients with some tissue left in the neck.  Research shows 
that papillary carcinoma responds to TSH "secreted by the 
pituitary and that taking exogenous thyroid hormone results 
in decreased TSH levels and a lower impetus for any remaining 
cancer cells to grow."

March 1974 to October 1993 VA outpatient treatment records 
show that in 1991 the veteran received a diagnosis of 
hyperlipidemia and was placed on a low cholesterol diet.  

At an April 1994 decision review officer (DRO) hearing, the 
veteran testified that he was on thyroid medication for a 
metabolic abnormality and to prevent recurrence of carcinoma.  
He asserted that the last surgery performed to determine 
whether cancer had migrated to his lymph nodes was in January 
1993 and that surgery determined it was a different 
condition.  He stated he was being treated by VA for 
cholesterol, high blood pressure, and thyroid disorders. 

May 1994 private lab test results show T4 levels at 7.8 
mcg/dl (with a reference range of 4.5 to 12.5 mcg/dl).

On January 1995 VA examination, the veteran provided a 
medical history including that follow-up examinations to the 
September 1992 subtotal thyroidectomy had been negative for 
any residual cancer.  It was specifically noted that the 
mediastinal mass discovered in September 1992 and biopsied in 
January 1993 was negative for cancer.  The veteran reported 
present complaints of chest pains, shortness of breath, 
wheezing, and asthmatic attacks, but no other symptoms.  
Physical examination revealed no lymphadenopathy.  Lab test 
results showed T4 levels of 8.7 ug/dl (with a reference range 
of 5 to 13.5 ug/dl) and T3 uptake of 31 percent (with a 
reference range of 25 to 35 percent).  

Medical literature titled "Levothyroxine" notes that 
Synthroid is a brand name for levothyroxine.  The document 
shows Synthroid is a drug used for replacement therapy to (1) 
correct thyroid deficiency (hypothyroidism), (2) treat simple 
goiter and benign thyroid nodules, (3) treat Hashimoto's 
thyroiditis, and (4) as adjunctive prevention and treatment 
of thyroid cancer.

January 1996 through December 2004 VA treatment records are 
silent for findings of metastases or reoccurrence of 
papillary or follicular carcinoma.  In February 2004 it was 
noted that the veteran's TSH levels were suppressed and that 
these levels should be rechecked the next month.  July 2004 
TSH levels were noted to be okay.  

On May 1997 VA examination the veteran's thyroid therapy was 
noted to be adequate with no physical or laboratory findings 
of hypothyroidism.  It was noted his TSH was normal and was 
at its lowest value in three years.

At the May 1998 DRO hearing, the veteran reiterated his 
claims as to procedural due process problems (that he was not 
afforded a VA compensation examination prior to a reduction 
from 100 to 10 percent and that Code 7914 had been improperly 
applied) and submitted medical articles.  He testified that 
he was taking Synthroid, but no other drugs, for cancer 
treatment.

At a January 1999 Board hearing, the veteran testified that 
he was being treated for cancer with Synthroid and that he 
was unwilling to come to a VA examination until compensation 
was reinstated.  He reiterated his previous contentions that 
because there was no evidence demonstrating he was not being 
treated for cancer that the medical evidence should be 
interpreted that he was still being "followed" for cancer.  
He asserted there was no legal basis for VA to ask him to 
come in for a medical examination, that he should get 
separate ratings, one for carcinoma of thyroid and another 
for the thyroiditis, and that due process 60-day notice prior 
to reduction was a statutory entitlement.

Subsequently, the veteran submitted multiple documents, 
including additional medical literature concerning 
thyroiditis and thyroid cancer and reiterated his contentions 
in additional written briefs and statements.  He also 
asserted that once an analogous rating was assigned (here 
under Code 7903), VA law, citing Green v. West, 11 Vet. App. 
472 (1998), prohibited the Board from subsequently 
considering the matter under another diagnostic code.

On October 1999 VA examination, it was noted the veteran's 
weight increased after the September 1992 thyroid surgery.  
His weight currently fluctuated between 240 and 250 lbs.  The 
veteran noted that he had no subjective signs or symptoms 
before or after starting on Synthroid.  He denied 
fatigability and denied mental derangement before, during, or 
after thyroid surgery.  He denied constipation.  He did not 
have cold intolerance, but indicated he had mild heat 
intolerance.  Physical examination revealed no thyroid 
abnormality on palpation.  There was no evidence of palpable 
lymph nodes in the neck, axillae, or groin.  Lab test results 
revealed T4 levels of 7.26 ug/dl (with a reference range of 5 
to 13.5 ug/dl) and T3 uptake levels of 34.73 percent (with a 
reference range of 25 to 35 percent).  The diagnoses were 
thyroid follicular carcinoma, papillary carcinoma, and 
lymphocytic thyroiditis, post operative subtotal 
thyroidectomy; now secondary hypothyroidism, controlled on 
medication.

At a December 2002 Board hearing the veteran asserted, in 
essence, that the initial rating decision had improperly 
terminated a 100 percent schedular rating for service-
connected chronic lymphocytic thyroiditis and that VA had 
never adjudicated his service connection claims for papillary 
or follicular carcinoma.  He claimed he should have been 
provided three concurrent 100 percent ratings for these 
disorders.

In April 2008, a VHA Chief of Endocrinology reviewed the 
veteran's claims file and responded to questions asked by the 
Board in its April 2008 request for an opinion.  Initially, 
the endocrinologist noted that thyroid cancer has been 
traditionally separated histologically into three types: (a) 
papillary, (b) follicular, and (c) undifferentiated 
(anaplastic).  He noted that anaplastic is 95 percent fatal 
usually within a year.  Adenomas are well localized masses of 
tissue that may become carcinomas and break out of their 
capsules and spread.  Follicular and papillary are the cells 
of origin used to identify the adenomas or carcinomas.  The 
specialist noted that a papillary adenoma or carcinoma is 
much less dangerous than follicular adenoma or carcinoma, 
particularly those containing Hurthle cells.  Carcinoma may 
be contained at least temporarily in a capsule; a finding of 
"invasion of the capsule" or "positive lymph nodes" is 
data supporting malignancy and spread.
In response to the Board's question of whether papillary 
carcinoma and follicular carcinoma were different diagnoses 
for the same disability entity or were two separate 
disabilities of the thyroid, the VHA specialist concluded 
that they were "probably separate entities" (emphasis in 
original), since they represented abnormalities of at least 
two different cells, but "they may have been triggered by a 
common factor."  However, he noted that was not likely in 
this case:  "The genes producing each of these cell type 
cancers are unique and different from each other."  The 
endocrinologist further stated that "[t]here are no 
different manifestations that were not common to both cell 
types presented in this particular case."  

The Board asked the specialist to further opine whether it 
was at least as likely as not that Synthroid was prescribed 
to treat recurrent papillary carcinoma of the thyroid (or if 
it was prescribed to treat other problems).  He provided the 
following opinion regarding Synthroid:

[Synthroid was prescribed to] prevent 
hypothyroidism (because of removal of significant 
thyroid tissue) and to suppress pituitary TSH, 
which if left unsuppressed would stimulate the 
thyroid gland to grow, and promote growth and 
spread of any remaining cells from either the 
follicular or papillary lesions.  The use of 
Synthroid is standard treatment and prophylaxis 
in these cases.  The use of such treatment is in 
no way evidence that the cancer had recurred.

(emphasis in original).  He further explained that the 
suppression of TSH "prevents any cancer cells that may have 
been left behind from growing and spreading (metastasizing).  
It 'holds' any cancer that might be there from emerging.  
There is no evidence that this patient had any spread of 
thyroid cancer from either of the two cell types."

The Board also asked the specialist whether it was at least 
as likely as not that January 1993 surgery was done because 
of recurrent papillary carcinoma of the thyroid, or if it was 
done to treat other/unrelated thyroid disability.  He opined 
that the mediastinoscopy done in January 1993 diagnosed Stage 
I sarcoidosis and nothing else.  He noted that there was no 
evidence of metastatic thyroid cancer at the time of the 
January 1993 mediastinoscopy.

The consulting specialist concluded his opinion by explaining 
that the veteran had both papillary and follicular carcinomas 
that were initially treated by subtotal thyroidectomy.  After 
pathology reports identified the types of carcinoma, the 
veteran decided "to have no further surgery and ablative 
radioactive iodine therapy."  The veteran has been managed 
"quite successfully by oral Synthyroid replacement of 
partial hypothyroidism (post surgery) and suppression of TSH 
(to prevent the thyroid cancer from growing and spreading)."

C.	Legal Criteria and Analysis

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.  

A disorder unlisted in the rating schedule may be evaluated 
under a listing for a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Evaluation of disabilities based upon 
manifestations not resulting from service-connected disease 
or injury and the evaluation of the same manifestation under 
various diagnoses is prohibited.  38 C.F.R. § 4.14.  The 
Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

VA laws governing the rating of disabilities of the endocrine 
system were revised effective June 6, 1996.  61 Fed. Reg. 
20,446 (May 7, 1996) (codified at 38 C.F.R. § 4.119).  VA's 
General Counsel, in a precedent opinion, has held that when a 
new regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

Prior to June 6, 1996, hypothyroidism was evaluated under 
38 C.F.R. § 4.119, Code 7903.  A 10 percent rating was 
warranted for hypothyroidism that was moderate; with 
fatigability.  A Note to Code 7903 stated that when 
continuous medication was required for control of 
hypothyroidism, a minimum rating of 10 percent would be 
assigned.  A 30 percent rating was warranted for moderately 
severe hypothyroidism, manifested by sluggish mentality and 
other indications of myxedema, decreased levels of 
circulating thyroid hormones (T4 and/or T3 by specific 
assays).  

From June 9, 1996, a 10 percent rating is warranted under 
Code 7903 where there is fatigability or continuous 
medication required for control.  A 30 percent rating is 
warranted where there is fatigability, constipation, and 
mental sluggishness.

Prior to June 6, 1996, papillary and follicular carcinoma 
were rated under 38 C.F.R. § 4.119, Code 7914, as new 
growths, malignant, of any part of the endocrine system.  A 
100 percent disability rating was to continue for one year 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure, at which point, 
if there had been no local recurrence or metastasis, a rating 
was to be made based on residuals.

From June 6, 1996, Code 7914 provides that a 100 percent 
rating for malignant neoplasms of any part of the endocrine 
system will continue beyond the cessation of any surgical, X-
ray, antineoplastic chemotherapy, or other therapeutic 
procedure.  Six months after discontinuance of such 
treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of § 3.105(e) of this 
chapter.  If there has been no local recurrence or 
metastasis, rate on residuals.

Prior to June 9, 1996, a benign new growth of any part of the 
endocrine system was to be rated based on interference with 
endocrine functions, using any appropriate endocrine analogy.  
38 C.F.R. § 4.119, Code 7915.  Similarly, from June 9, 1996, 
a benign neoplasm of any part of the endocrine system is to 
be rated as residuals of endocrine dysfunction.

In a claim for an increased rating, "staged" ratings may be 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  With respect to 
the ratings under consideration, the Board finds that the 
record does not reflect any distinct period(s) of time during 
the appeal period, other than the stages already assigned or 
granted herein, when the criteria for the next higher rating 
were met.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §  4.3.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the veteran's voluminous claims files, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Propriety of the Ratings

	Entitlement to Reinstatement of a 100 Percent Rating 

The Board finds that the veteran is entitled to a 100 percent 
rating for papillary and follicular carcinomas under Code 
7914 until January 28, 1994, a year after mediastinoscopy 
showing no metastasis was performed.  November 1992 and 
January 1993 private medical records note concerns that hilar 
and mediastinal adenopathy of the right and left paratracheal 
areas shown by November 1992 chest x-ray may have been 
evidence that thyroid cancer had metastasized.  The veteran 
agreed to undergo mediastinoscopy to determine whether there 
had been metastases.  On January 28, 1993, he underwent this 
surgical procedure.  Hence, the November 1992 chest x-ray and 
the January 1993 surgery were a continuation of treatment 
provided in September 1992, to ensure that thyroid cancer 
cells had not metastasized.  

While this decision reinstates the veteran's 100 percent 
rating from October 1, 1993 until January 28, 1994, the 
veteran has argued that he continues to be entitled to a 100 
percent rating to the present, particularly as based on 
continuous use of Synthroid. 

However, there is no medical evidence demonstrating an actual 
or suspected recurrence or a metastatic malignant growth of 
the endocrine system from January 28, 1993.  That date was 
the last time the veteran received any surgical, x-ray, 
antineoplastic chemotherapy, or other therapeutic procedure 
for new malignant growths.  The results obtained from the 
January 1993 surgery showed no evidence of metastasis; rather 
they revealed noncaseating granulomas with hyalinization that 
were evidence of sarcoidosis.  The April 2008 VHA specialist 
noted that his review of these records found that the 
mediastinoscopy did not reveal evidence of metastatic thyroid 
cancer.  The medical evidence is also negative for local 
recurrence of thyroid cancer.  A May 1997 VA compensation 
examination report noted the veteran's thyroid therapy was 
presumed to be adequate with no physical or laboratory 
findings of hypothyroidism.  Subsequent VA treatment records 
have noted a history of carcinoma, but have not indicated any 
past or current recurrence or metastases.  Hence, the January 
28, 1993 mediastinoscopy marks the cessation of surgical, x-
ray, antineoplastic chemotherapy, or other therapeutic 
procedure for malignant new growths.  

The veteran has argued that the Synthroid was a "therapeutic 
procedure" for treatment of thyroid cancer.  However, the 
record shows this treatment by medication was not a 
therapeutic procedure.  Therapeutics is defined as 1. "the 
branch of medical science concerned with the treatment of 
disease. 2. curative"  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1937 (31STed. 2007).  The record shows that the veteran's 
treatment with Synthroid was prophylactic, not therapeutic or 
curative.  

The April 2008 VHA opinion found that Synthroid was 
prescribed to prevent hypothyroidism and to suppress 
pituitary TSH, because if it was not suppressed, then it 
would stimulate thyroid gland growth, promoting the growth or 
spread of any remaining cancer cells.  The treatment was 
noted to be preventative in these cases and was not evidence 
that the cancer had recurred.  Hence, Synthroid was 
prescribed to prevent the recurrence of disease and was not 
used to treat a new malignant growth of the thyroid and 
cannot be considered a surgery, x-ray, antineoplastic 
chemotherapy, or other therapeutic procedure that would 
continue the veteran's 100 percent rating to the current day.  
The veteran contends that textual evidence he submitted shows 
that Synthroid is used for treatment of carcinoma.  However, 
the April 2008 VHA opinion advises that in the veteran's case 
Synthroid was prescribed for preventative purposes, rather 
than as for treatment a new malignant growth, and that 
opinion is found to hold more probative value than the 
veteran's textual submissions.  The endocrinologist's opinion 
was based on a review of the evidence in the veteran's case 
and provided a clear rationale for the opinion provided.  The 
textual evidence does not involve consideration as to why the 
drug was prescribed in this particular veteran's case.  

The Board notes the veteran testified in May 1998 that, at 
the time Synthroid was administered, it was explained to him 
that it was for the treatment of carcinoma.  With regard to 
such statements, however, even assuming that they were 
provided by a medical professional, the Court has held that 
such a veteran's account, "filtered as it [is] through a 
layman's sensibilities, of what a doctor purportedly said is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Notably, private medical evidence from the veteran's 
physicians disputes his contention that Synthroid was 
prescribed to treat a malignant growth.  Specifically, an 
October 1992 letter from Dr. S.G.A. notes that the veteran 
had been given Synthroid until he received the results 
identifying the nature of the thyroid nodule excised in 
September 1992.  A November 1992 letter from Dr. S.G.A. 
states that the veteran's options included accepting a 
diagnosis of benign adenoma and continuing to be followed 
while on Synthroid; the options for accepting the AFIP 
diagnoses of carcinoma would have required a subtotal 
thyroidectomy or radio-iodine ablation therapy.  

Although the veteran may sincerely believe his continuing 
medication regime is for the treatment of a malignant growth 
discovered in September 1992, he is not a licensed medical 
practitioner and he is not competent to offer opinions on 
questions requiring medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The veteran also argues that the cessation of the 100 percent 
rating did not follow procedural and due process 
requirements.  He asserts that because Code 7914 does not 
mention being a temporary rating, the 100 percent rating 
could not cease without specific procedural findings and due 
process including a VA examination.  He contends that because 
there was no medical evidence of record for an eight month 
period beginning January 1993 that the burden was on VA to 
prove that the cancer had not locally recurred at the end of 
one year.  The Board finds no merit to this claim because the 
specific language of Code 7914 merely provided a 100 percent 
rating for any new malignant growths in any specified part of 
the endocrine system to be continued for one year following 
the cessation of surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure and a 
determination at that point, if there had been no recurrence, 
to rate any residual disability.  There was no requirement 
under Code 7914, nor any other applicable VA law, for medical 
proof of the absence of cancer in order to cease the 100 
percent rating for thyroid cancer.  The regulation (i.e. 
diagnostic code criteria) itself specifically provided the 
time period for a 100 percent rating (one year following the 
cessation of specified medical procedures).  Even assuming 
that medical evidence was required to demonstrate that the 
veteran's thyroid carcinoma was not productive of local 
recurrence or metastases, there was medical evidence of 
record in this case showing he did not have any new malignant 
growths or metastases associated with thyroid cancer from 
January 28, 1993 based on the results of his surgery.  
Subsequent February 1993 treatment records also demonstrate 
there was no evidence of organ dysfunction or metastasis. 

The present case is also distinguishable from the facts in 
Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992), a case cited 
by the veteran in support of his claim, because the 
disability in that case was schizophrenia, a disability for 
which the applicable diagnostic code did not specifically 
provide for the cessation of a 100 percent rating following 
the last treatment and where there had been prior 
compensation payments made at the 100 percent rate.  The 
Court, in Rossiello v. Principi, 3 Vet. App. 430, 433 (1992), 
distinguished the facts and diagnostic code used in 
Dofflemyer, holding that "[u]nlike the situation presented 
in Dofflemyer, where a disability rating was improperly 
reduced, this appellant's 100% rating ceased to exist by 
operation of the [Diagnostic Code] . . . The basis for the 
100% rating, in the absence of 'local recurrence or 
metastases,' no longer exists."

Although the veteran has attempted to distinguish the facts 
in his case from those in Rossiello stating that his case 
involved the termination of a 100 percent rating, that the 
method of termination was different, and that the status of 
carcinoma was different, these factual distinctions are not 
found to be legally significant.  Rossiello did, in fact, 
involve the reinstatement of a 100 percent rating, the method 
of termination was the temporal component contained in the 
diagnostic code ("[t]he rating . . . will be continued for 2 
years following [stated medical procedures]"), and the 
factual distinction between types of cancer is of no legal 
significance in interpreting the Court's precedent.  The 
regulatory language in Rossiello ("if there has been no 
local recurrence or metastases, the rating will be made on 
residuals") is essentially identical to the language of Code 
7914 ("if there has been no local reoccurrence or 
metastasis, the rating will be made on residuals").  Thus, 
the common regulatory language is found to be more legally 
determinative in interpreting Code 7914 in this case than the 
factual distinctions the veteran identifies.

The veteran has further argued (1) that a 100 percent 
schedular rating assigned under 38 C.F.R. § 4.119, Code 7903 
(1993), was improperly reduced without regard to the 
protections of 38 C.F.R. §§ 3.343, 3.344 (1993), (2) that 
once an analogous rating was assigned VA law prohibited the 
Board from subsequently considering the matter under another 
diagnostic code (citing Green v. West, 11 Vet. App. 472 
(1998)), and (3) that the 100 percent rating assigned in the 
November 1993 rating decision was improperly reduced because 
he was not provided notice as required by 38 C.F.R. 
§ 3.105(e).  

Statutory law applicable at the time of the November 1993 
rating decision provided that where the reduction in 
evaluation of a service-connected disability was considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance was to be prepared setting forth all material 
facts and reasons.  The beneficiary was to be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefore, and was to be given 
60 days for the presentation of additional evidence to show 
that compensation payments should be continued at their 
present level.  Unless otherwise provided in paragraph (i) of 
this section, if additional evidence was not received within 
that period, final rating action was to be taken and the 
award was to be reduced or discontinued effective the last 
day of the month in which a 60-day period from the date of 
notice to the beneficiary of the final rating action expired.  
38 C.F.R. § 3.105(e) (1993).

Regulations also provided protections under § 3.343, 3.344 
that total disability ratings, when warranted by the severity 
of the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability 
would not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  Examination reports showing material 
improvement must have been evaluated in conjunction with all 
the facts of record, and consideration must have been given 
particularly to whether the veteran attained improvement 
under the ordinary conditions of life.  38 C.F.R. § 3.343(a) 
(1993). 

The rating agencies were to handle cases affected by change 
of medical findings or diagnosis, so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and regulations governing disability 
compensation and pension, by ensuring that the entire record 
of examinations and the medical-industrial history be 
reviewed to ascertain whether the recent examination was full 
and complete, including all special examinations indicated as 
a result of general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued were not to be used as 
a basis of reduction.  38 C.F.R. § 3.344(a) (1993).  

VA's General Counsel, however, has held that a rating action 
that did not actually reduce or discontinue "compensation 
payments currently being made" was not a reduction subject 
to the application of the proposed action notice procedures 
under 38 C.F.R. § 3.105(e).  See VAOPGCPREC 71-91 (Nov. 7, 
1991); VAOPGCPREC 29-97 (Aug. 7, 1997).  The Board is 
required to follow the precedent opinions of VA's General 
Counsel.  38 C.F.R. § 20.101.

As to the veteran's theory of entitlement that the 100 
percent rating assigned in the November 1993 rating decision 
was provided under the provisions of 38 C.F.R. § 4.119, Code 
7903 and that he was thus entitled to the protections of 
§§ 3.343, 3.344, there is no indication in either the October 
1993 hearing officer's decision or the November 1993 rating 
decision that a 100 percent schedular rating was assigned or 
was warranted for hypothyroidism under Code 7903.  The 
November 1993 rating decision lists the applicable rating 
codes as 7903-7914.  This indicates that the 100 percent 
rating was based on Code 7914 and the residuals were to be 
rated under Code 7903.  Additionally, the body of the rating 
decision supports the use of these Code sections as it states 
that the 100 percent rate was being granted until one year 
after the veteran's surgery and that after that date it was 
to be rated on the veteran's continuous use of medication.

Prior to June 6, 1996, 38 C.F.R. § 4.119, Code 7903, provided 
a 100 percent rating for pronounced hypothyroidism with a 
long history and slow pulse, decreased levels of circulating 
thyroid hormones (T4 and/or T3 by specific assays), sluggish 
mentality, sleepiness, and slow return of reflexes.  There is 
no evidence that any of the requirements for a 100 percent 
schedular rating under Code 7903 were manifest at the time of 
the November 1993 rating action.  

The Board finds, based upon the evidence of record, that the 
service-connected disability for which the veteran received 
the 100 percent schedular evaluation was for his service-
connected thyroid carcinoma (including papillary and 
follicular carcinomas), a new malignant thyroid growth, under 
Code 7914.  While the November 1993 rating decision may have 
inarticulately defined the service-connected disability 
issue, there is no probative evidence that a 100 percent 
schedular rating was actually assigned at that time or 
warranted under the provisions of Code 7903.  As there was no 
100 percent or total schedular rating assigned other than as 
specifically provided for in Code 7914 the provisions of 
38 C.F.R. §§ 3.343, 3.344 were inapplicable.  

Although the veteran claims the Court in Green held that once 
an analogous rating was assigned the Board was prohibited 
from subsequently considering the matter under another 
diagnostic code, the Board finds this is an erroneous 
interpretation of that case.  In fact, the Court noted the 
aptness of selection of the analogous diagnostic code was not 
an issue addressed by the Board in that case.  See Green, 11 
Vet. App. at 476.  The Court has held, however, that the 
Board may address and choose analogous diagnostic codes other 
than those initially assigned and that those decisions are 
not reviewable by the Court unless they are arbitrary or 
capricious.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993).  
Here, to the extent the November 1993 rating decision may 
indicate a 100 percent rating was assigned under Code 7903, 
the Board specifically finds that this Code section did not 
properly describe both the functions affected, the anatomical 
localization, and the symptomatology associated with the 
veteran's service-connected disability.

As to the veteran's theory of entitlement that the 100 
percent rating assigned by the November 1993 rating decision 
was improperly reduced because he was not provided notice as 
required by 38 C.F.R. § 3.105(e), the Board finds it is clear 
that this rating action was not a reduction or discontinuance 
of compensation payments currently being made at that time.  
See VAOPGCPREC 71-91; VAOPGCPREC 29-97.  VA records show the 
veteran was not actually receiving any compensation payments 
for his service-connected thyroid disability prior to the 
November 1993 rating decision; hence, the determination did 
not result in any actual reduction of a "running award" or 
VA compensation payments currently being made.  

Although the revisions to 38 C.F.R. § 4.119, Code 7914 
specifically require that notice be provided subject to the 
provisions of 38 C.F.R. § 3.105(e), there is no evidence that 
this requirement was to be applied retroactively.  The 
Federal Register announcement of the final rule specifically 
noted that the changes would be effective June 6, 1996.  61 
Fed. Reg. at 20440.  As the cessation of the 100 percent 
rating at issue occurred as a result of the November 1993 
rating decision, this "reinstatement" claim must be 
examined under the regulations in effect before June 6, 1996.  
See VAOPGCPREC 7-2003; VAOPGCPREC 3-2000.  [It is notable 
that, even if the current version of Code 7914 was found to 
be effective in the veteran's case, VA still would not have 
been required to give notice under § 3.105(e) as the 
reduction was made retroactively as part of the original 
compensation decision.  61 Fed. Reg. at 20445 ("Also, since 
§ 3.105(e) applies only to reductions in 'compensation 
payments currently being made,' it need not be applied in 
cases where a total evaluation will be assigned and reduced 
retroactively."). ]

While this decision reinstates a 100 percent rating for the 
month of October 1993, the Court's memorandum decision asked 
the Board to address why the October 1994 hearing officer's 
decision was not a reduction of a running award as the 
decision was made nearly one year after the initial November 
1993 rating decision.  To ensure a complete response to the 
Court's decision, the Board will address this argument, even 
though the favorable posture of this decision makes this 
argument moot.  The October 1994 hearing officer's decision 
(implemented by a December 1994 rating decision) did not 
result in an actual reduction of payments as to require 
notification or proposal action to reduce.  Specifically, 
along with finding that the 100 percent rating should have 
been reduced from October 1, 1993 and not November 1, 1993, 
this decision also found that the veteran was entitled to an 
earlier effective date for the grant of the 100 percent 
rating for thyroid carcinoma.  Originally, the 100 percent 
rating had been made effective from December 10, 1992, but 
the October 1994 decision found that the RO had erred by 
assigning this date and that the correct effective date for 
the 100 percent rating was from June 5, 1991.  Hence, the 
October 1994 decision actually increased, rather than 
reduced, the veteran's compensation payments.  While one 
month of payment was taken away by the finding that the 
correct ending effective date for the 100 percent rating was 
October 1, 1993, rather than November 1, 1993, the veteran 
ended up gaining about five months of pay at the 100 percent 
rate because of the earlier effective date granted for the 
beginning of the award.  Hence, as there was no actual 
reduction in payments being made, the provisions of 38 C.F.R. 
§ 3.105(e) did not need to be followed.  

Hence, the determination to cease compensation payments at 
the 100 percent rating effective January 28, 1994 is proper 
because as of January 28, 1993, there was no evidence of 
local reoccurrence or metastasis and surgical, x-ray, 
antineoplastic chemotherapy or other therapeutic procedure 
for new malignant growths had ceased.  The preponderance of 
the evidence is against the veteran's claim for reinstatement 
of a 100 percent rating from January 28, 1994, and as will be 
addressed further below, it is appropriate to rate the 
disability on its residuals from that date.   

	Entitlement to Separate Compensable Ratings 

The evidence supports that chronic lymphocytic thyroiditis 
with weight gain and metabolic abnormality, follicular 
adenoma, papillary carcinoma, and follicular carcinoma are 
different disability entities.  

The April 2008 VHA opinion found that the follicular and 
papillary carcinomas were probably separate disabilities.  
However, the specialist also noted that there "were no 
different manifestations that were not common to both cell 
types presented in this particular case."  38 C.F.R. § 4.14 
specifically provides that "[t]he evaluation of the same 
disability under various diagnoses is to be avoided" and 
that "evaluation of the same manifestation under different 
diagnoses are to be avoided."  Here, prior to January 28, 
1994, papillary and follicular carcinomas were both evaluated 
under the same Code section, Code 7914 as new malignant 
growths.  The medical evidence of record shows that the 
different types of carcinoma did not have any separate 
manifestations during the time when they were rated at 100 
percent.  Specifically, if these carcinomas were separately 
rated, they would both be rated under Code 7914, based on the 
same surgical procedures and x-rays.  This would directly 
violate the regulations prohibiting pyramiding as the 
separate diagnoses would be rated on the same manifestations; 
hence, separate ratings are not warranted for papillary and 
follicular carcinomas prior to January 28, 1994.  

Similarly, while chronic lymphocytic thyroiditis and 
follicular adenoma are essentially separate disabilities, the 
evidence shows that they have had the same symptom 
manifestations for rating purposes throughout the appeal 
period.  Thyroiditis is defined as an inflammation of the 
thyroid gland, while chronic lymphocytic thyroiditis is noted 
to be Hashimoto's disease.  DORLAND'S at 1951 (31st ed. 2007).  
The medical literature of record also demonstrates that 
thyroiditis may be commonly associated with primary 
hypothyroidism.  Adenoma is defined as a benign epithelial 
tumor in which the cells form recognizable glandular 
structures or in which the cells are clearly derived from 
glandular epithelium.  Id. at 30.  Chronic lymphocytic 
thyroiditis is most appropriately rated under Code 7903.  
While follicular adenoma is rated under Code 7915 for new 
growths, benign, any specified part of the endocrine system, 
this Code notes that the rating will be based on interference 
with endocrine functions, using any applicable endocrine 
analogy.  In this case, the most appropriate endocrine 
analogy is under Code 7903 for hypothyroidism.  Chronic 
lymphocytic thyroiditis and follicular adenoma are rated 
using the same criteria and based on the same manifestations 
under different diagnoses; hence, rating them separately 
would directly contradict the regulations prohibiting 
pyramiding of disabilities.  

Prior to January 28, 1994 papillary and follicular carcinoma 
are rated at 100 percent under Code 7914, while follicular 
adenoma and chronic lymphocytic thyroiditis are rated based 
on different manifestations under Code 7903.  Hence, the 
Board finds that the veteran is entitled to two separate 
ratings prior to January 28, 1994: a rating for papillary and 
follicular carcinomas, and a separate rating for chronic 
lymphocytic thyroiditis with weight gain abnormality and 
follicular adenoma.  As these diagnoses are evaluated based 
on different manifestations during this time, separate 
ratings would not violate the prohibition against pyramiding.  
38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

From January 28, 1994, the veteran is not entitled to 
separate ratings for any of these disabilities.  As of that 
date, papillary and follicular carcinomas are rated based on 
residuals of the cancers.  These residuals are most 
appropriately rated under Code 7903.  From January 28, 1994 
all four diagnoses are rated based on the same symptom 
manifestations under the same Code criteria.  Under § 4.14, 
assigning separate compensable ratings would amount to 
pyramiding as it would be evaluating the same manifestations 
under different diagnoses.  Hence, from January 28, 
1994separate evaluations for these disabilities are 
inappropriate.

The Board notes the veteran has argued in the past that a 
decision combining such disabilities results in constructive 
severance of service connection.  However, service connection 
is still in effect for all of these disabilities and this 
decision has not resulted in adversely changing the 
compensation he receives.  If in the future it is shown that 
these disabilities are manifested by different/distinct 
symptoms, then separate ratings may be deemed appropriate at 
such time.  Currently, the evidence does not support a 
finding that from January 28, 1994 these disabilities have 
been manifested by different manifestations, and separate 
ratings are prohibited as pyramiding.

Rating for Chronic Lymphocytic Thyroiditis and 
Follicular Adenoma prior to January 28, 1994

The April 2005 rating decision granted separate 
noncompensable ratings for chronic lymphocytic thyroiditis 
and follicular adenoma pursuant to the vacated April 2005 
Board decision.  While the instant decision determines that 
rating these disabilities separately compensable each is 
improper as such would violate the prohibition against 
pyramiding, the Board does find that the disabilities are 
together entitled to a rating separate from papillary and 
follicular carcinomas prior to January 28, 1994.  As the 
April 2005 rating decision assigned noncompensable ratings 
for these disabilities, and the veteran appealed the ratings 
assigned, the issue of entitlement to an increased rating is 
appropriately on appeal as it relates to the propriety of the 
ratings.

The Board finds that the evidence prior to January 28, 1994 
showed that chronic lymphocytic thyroiditis and follicular 
adenoma required continuous medication for control.  
Specifically, the April 2008 VHA specialist's opinion states 
that part of the reason Synthroid was prescribed was to 
prevent hypothyroidism as a result of the tissue removed 
during the September 1992 surgery.  Additionally, a November 
1992 letter from Dr. S.G.A. states that the veteran could 
accept the diagnosis of benign adenoma and continue to be 
followed while on Synthroid.  This evidence shows that prior 
to January 28, 1994, continuous medication was required to 
control chronic lymphocytic thyroiditis and follicular 
adenoma.  Hence, a single 10 percent rating is warranted for 
these disabilities prior to January 28, 1994.  

There is no competent (medical) evidence that chronic 
lymphocytic thyroiditis and follicular adenoma were 
moderately severe; manifested by sluggish mentality and other 
indications of myxedema, or decreased levels of circulating 
thyroid hormones prior to January 28, 1994.  On October 1999 
VA examination, the veteran specifically denied  experiencing 
sluggish mentality before, during, or after his 1992 surgery.  
January 1993 lab tests results showed T4 levels of 8.8 and T3 
uptake of 28 percent.  While these findings are the first 
such test results of record and there is nothing to show 
whether prior levels were higher; the Board notes that these 
findings are within applicable reference ranges.  

Hence, the preponderance of the evidence is against a rating 
in excess of 10 percent for chronic lymphocytic thyroiditis 
and follicular adenoma prior to January 28, 1994.

        Propriety of the Rating from January 28, 1994

In conjunction with his appeal of the April 2005 rating 
decision, the veteran has essentially argued that he is 
entitled to a rating in excess of 10 percent for his service-
connected thyroid disability from January 28, 1994.  As 
noted, Code 7903 was revised, effective June 9, 1996.  The 
veteran is entitled to a rating under the revised criteria 
from their effective date, if rating under such criteria is 
more favorable to him.  

The evidence does not show that the veteran's residual 
thyroid disabilities have been manifested by sluggish 
mentality or other indications of myxedema.  Furthermore, it 
does not show decreased levels of circulating thyroid 
hormones.  Specifically, May 1994 private lab test results 
show T4 at 7.8 mcg/dl.  On January 1995 VA lab testing, T4 
levels were 8.7 ug/dl.  T3 uptake was at 31 percent.  On 
October 1999 VA lab testing T4 levels were 7.26 ug/dl and T3 
uptake was at 34.73 percent.  These results are well within 
previously noted reference ranges, and, while they show minor 
fluctuation, they do not show decreased levels of circulating 
thyroid hormone as contemplated by the criteria for a 30 
percent rating.  Hence, medical findings are against 
entitlement to a rating in excess of 10 percent under the 
Code 7903 criteria in effect prior to June 6, 1996.

Regarding the criteria in effect from June 6, 1996, the 
evidence does not show that the veteran has experienced 
fatigability, constipation, or mental sluggishness that would 
warrant a higher 30 percent rating.  VA treatment records 
throughout the appeal period are negative for findings of 
constipation or mental sluggishness.  On October 1999 VA 
examination, the veteran denied fatigability, constipation, 
and mental derangement before, during, or after the surgery.  
September 2004 VA treatment records note the veteran had been 
experiencing diarrhea as a result of his medications.  
Regarding mental sluggishness, the Board notes that the 
veteran has been submitting cogent and relevant lengthy 
arguments in support of his claim since his appeal began.  
While these documents are not medical evidence that the 
veteran has not experienced mental sluggishness during the 
appeal period, the Board finds that the coherence and 
relevance of these arguments weighs against a finding that 
the veteran has experienced mental sluggishness.

Hence, a preponderance of the evidence is against a finding 
that the veteran is entitled to a rating in excess of 10 
percent for residuals of follicular and papillary carcinomas, 
chronic lymphocytic thyroiditis with weight gain and 
metabolic abnormality, and follicular adenoma from January 
28, 1994. 



















ORDER

Reinstatement of a 100 percent rating for papillary and 
follicular carcinomas, status post partial thyroidectomy, is 
granted for the period from October 1, 1993 to January 28, 
1994, subject to the regulations governing the payment of 
monetary awards; reinstatement of a 100 percent rating from 
January 28, 1994 is denied.

A separate (from the rating for papillary and follicular 
carcinomas) 10 percent rating is granted for chronic 
lymphocytic thyroiditis with weight gain and metabolic 
abnormality and follicular adenoma for the period prior to 
January 28, 1994, subject to the regulations governing the 
payment of monetary awards; from January 28, 1994 entitlement 
to separate ratings for papillary and follicular carcinomas 
and for chronic lymphocytic thyroiditis with weight gain and 
metabolic abnormality and follicular adenoma is denied.

From January 28, 1994 a rating in excess of 10 percent for 
chronic lymphocytic thyroiditis with weight gain and 
metabolic abnormality, follicular adenoma, and residuals of 
papillary and follicular carcinomas is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


